Citation Nr: 0734987	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  99-14 737	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 
15, 1999, for the grant of service connection for 
angioneurotic edema, secondary to post-traumatic stress 
disorder (PTSD) with depressive disorder.  

2.  Entitlement to an effective date earlier than March 23, 
1995, for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from November 
1942 to June 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which granted service 
connection for angioneurotic edema as a symptom of PTSD with 
depression.  An April 2005 rating decision evaluated the 
veteran's angioneurotic edema separately, as 10 percent 
disabling, effective September 15, 1999.

This case is also before the Board on appeal from an October 
1998 rating decision that established an effective date of 
April 17, 1995 for a TDIU claim, which had been granted by 
the Board in an October 1998 decision.  The veteran appealed 
the RO's effective date decision, and a November 2000 Board 
decision established an effective date of March 23, 1995.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and the parties, including the 
Secretary of Veterans Affairs, filed a Joint Motion For 
Remand And To Stay Proceedings (Joint Motion).  In an October 
2002 Order, the Court granted the Joint Motion of the 
parties, and vacated that part of the Board's November 2000 
decision which had denied an effective date earlier than 
March 23, 1995 for the grant of a TDIU claim.

In February 2003, the Board contacted the veteran and his 
representative giving them an opportunity to submit 
additional argument or evidence.  In March 2003, the 
veteran's representative submitted argument requesting, in 
part, that the Board remand the claim on appeal to the RO so 
that the veteran might be afforded initial consideration by 
the agency of original jurisdiction, pursuant to Veterans 
Claims Assistance Act of 2000 (VCAA).  In July 2003, the 
Board remanded the claim for additional development.  
The issues on appeal were again denied by the Board in an 
August 2005 decision. The veteran appealed that decision to 
the Court.  On January 16, 2007, counsel for the veteran 
notified the Court that the appellant had died.  Because 
claims for disability compensation do not survive a veteran, 
when a veteran dies while appealing a Board decision to the 
Court, the Court dismissed the appeal for lack of 
jurisdiction in a February 2007 Memorandum Decision.  In the 
February 2007 Memorandum Decision, the Court also vacated the 
August 2005 Board decision.  A copy of the veteran's death 
certificate is associated with the claims folder.


FINDING OF FACT

In a Memorandum Decision, dated February 22, 2007, the Board 
was notified by the Court that the appellant died on December 
[redacted], 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.





		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


